Citation Nr: 1108236	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-26 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for right hip pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for shortness of breath, to include as due to an undiagnosed illness.

5.  Entitlement to an initial evaluation in excess of 30 percent for chronic headaches.

6.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative changes.

7.  Entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia.

REPRESENTATION

Appellant represented by:	David F. Bander, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to June 1992, November 2000 to October 2003, and May 2004 to June 2005.  She also had additional service with the Army National Guard and Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was later transferred to the RO in Boston, Massachusetts.

In a July 2008 rating decision, the RO increased the evaluation for chronic headaches to 30 percent, effective June 13, 2005.  Since the increase during the appeal did not constitute a full grant of the benefit sought, the Veteran's claim for an increased evaluation for chronic headaches remains on appeal.  See AB v. Brown, 
6 Vet.App. 35, 39 (1993).

In October 2010, the Veteran presented personal testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In a letter accompanying the September 2009 substantive appeal, the Veteran requested consideration for additional issues including "exposure" and symptoms involving back pain, joint pain, muscle pain, chest pressure, chest pain, sleep issues, anxiety, and posttraumatic stress disorder (PTSD).  During the October 2010 hearing, her attorney indicated that she was seeking service connection for chronic fatigue syndrome and for low back pain.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for chronic bronchitis, right hip pain, and shortness of breath, and entitlement to higher initial ratings for chronic headaches and right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Tinea versicolor was not noted in service; however, lay statements from the Veteran indicate that she developed dry, scaly patches of skin during active service in Afghanistan and that she has continued to have skin problems since service.

3.  Competent and persuasive medical evidence indicates that tinea versicolor was incurred during service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinea versicolor are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Given the favorable disposition of the claim for service connection for tinea versicolor, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Laws and Regulations

The law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires the following elements: 
(1) medical evidence of a current disability; (2) medical evidence or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or, in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009) (vacating decision of the United States Court of Appeals for Veterans Claims (Court) that "stated categorically that a 'valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus"); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  The Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When the Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background and Analysis

The Veteran asserts that her current skin disability developed during active service in Afghanistan (July 2004 to May 2005).

The Veteran's service treatment records are unremarkable for tinea versicolor.  A May 2005 Report of Medical Examination reflects that the Veteran's skin was normal; on the May 2005 Report of Medical History that was completed the Veteran, she denied skin diseases.  Also in May 2005, the Veteran completed a Post-Deployment Health Assessment after returning from Afghanistan.  She denied having skin disease or rashes either during or after her deployment to Afghanistan..  

During the October 2006 VA skin examination, the Veteran reported having "dry, light colored spots" on her upper chest and shoulders since August 2005.  She said that the condition had been fairly constant since that time.  On physical examination, there were multiple flat, hypo-pigmented patches on her shoulders and upper chest.  The diagnosis was tinea versicolor.  

In a February 2007 letter, Dr. J.R.S., a private dermatologist, noted that the Veteran's skin "eruption" began while she was serving in Afghanistan.  The diagnosis was tinea versicolor and the physician opined that the fungal infection was related to the Veteran's service in Afghanistan.  

A February 2007 private medical record from PromptMed reflects that the Veteran reported that she developed blisters in the sun while serving in Afghanistan in June 2005.  It was noted that she had tan, scaly patches over her chest.  The diagnosis was tinea versicolor.  

VA outpatient treatment records also note that the Veteran has had tinea versicolor, but do not provide any information regarding etiology.  

In this case, the Veteran is competent to report that developed dry, scaly patches of skin during her service in Afghanistan.  She is also competent to report a continuity of symptomatology.  The Board also finds her statements credible.  In this regard, the Board acknowledges that the Veteran denied having skin diseases on her May 2005 Report of History; however, it is questionable whether an individual would categorize dry patches of skin as a "skin disease".  Likewise, although the May 2005 Report of Medical Examination indicated that her skin was "normal", the Board notes that her lower extremities were also considered "normal" even though it has been well-documented that that she had bilateral knee problems during service.  

In addition, the Board notes that the only medical opinion of record on the question of whether the Veteran's tinea versicolor is related to service supports the claim.  The Board points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  

At the very least, the Board finds that the Veteran's descriptions of her symptoms during service and since service, along with Dr. J.R.S.'s medical opinion, permits application of the reasonable doubt doctrine.  In other words, the evidence for and against the claim is in relative equipoise.

Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinea versicolor are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinea versicolor is allowed.


REMAND

As an initial matter, the Board notes that not all of the Veteran's service treatment records appear to have been associated with the claims file.  While the RO obtained the Veteran's service treatment records from her most recent period of active duty (from May 2004 to June 2005), only a few records from the November 2000 to October 2003 period of active duty are of record, and no service treatment records from the April 1990 to June 1992 period of active duty are of record.  Hence, on remand, the RO should make additional attempts to obtain these records.

During the October 2010 Board hearing, the Veteran testified that that she had last been treated at the Bedford VA Medical Center (VAMC) in April 2010.  The claims file includes VA treatment records dated through March 2009 and a copy of an October 2009 chest CT scan.  As any more recent records of VA treatment for the disabilities on appeal are potentially pertinent and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran's most recent VA examination for her service-connected right and left knee disabilities was conducted in October 2006.  As the Veteran's attorney pointed out at the October 2010 Board hearing, the examination did not address all pertinent disability factors set forth in 38 C.F.R. §§ 4.40, 4.45 (2010).  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (when evaluating musculoskeletal disabilities, the VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria).  Hence, another VA examination for these disabilities is necessary.

As regards chronic bronchitis, the Veteran asserts that she had had chronic episodes of bronchitis since 1996.  Post-service medical records indicate that the Veteran had bronchitis in October 2005, March 2006, August 2006, March 2007, and October 2008.  The October 2006 VA examination report also indicates that the Veteran had a diagnosis of chronic bronchitis, but the physician did not provide a medical opinion as to whether this disability was incurred in or otherwise related to her active service.  Hence, another VA examination for this disability is necessary.  

As regards right hip pain and shortness of breath, the Board notes that service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2010).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria for a medically unexplained chronic multi symptom illness.  38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(ii)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non- medical indicators that are capable of independent verification. 38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).
    
Specific to the Veteran's right hip pain, the Board notes that service treatment records reflect that the Veteran complained of right hip pain and was diagnosed with sciatic nerve compression in November 2004.  She was also diagnosed with right hip extension tendonitis during in April 2005.  The October 2006 VA examination report indicates a diagnosis of "recurrent hip pain."  In this case, it is unclear whether the Veteran's recurrent hip pain is associated with an underlying disability; whether the right hip pain could be considered a chronic disability related to an undiagnosed illness, pursuant to 38 C.F.R. § 3.317; or whether the right hip pain is not chronic and not associated with an underlying disability.  Further VA examination is needed to clarify these issues.

Specific to the Veteran's complaints of shortness of breath, the Board notes that she first complained of shortness of breath during active service (as noted in a May 2005 Report of Medical History).  The medical records also indicate that she had a history of smoking one pack of cigarettes per day since the early 1990s.  A June 2005 private medical record from Dr. W.S. indicates that she had a mild to moderate obstructive defect; the physician noted that he believed the Veteran also had underlying asthma and he advised her to stop smoking.  An October 2009 VA chest CT reflects that she had mild emphysema.  

The Board points out that for claims received by VA after June 9, 1998, a disability or death will not be considered service connected on the basis that it resulted from injury or disease attributable to her use of tobacco products in service.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your- own tobacco.  38 C.F.R. § 3.300.  In this case, there is evidence that the Veteran has a chronic obstructive pulmonary defect (COPD) and that she may have underlying asthma.  Although unclear, there is some suggestion in the record that her respiratory condition is attributable to her history of smoking.  Hence, another VA examination is warranted for clarification as to this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make another attempt to secure all of the Veteran's service treatment records, to include those records related periods of active duty from April 1990 to June 1992, and November 2000 to October 2003.  The RO must follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated her for her claimed disabilities.  Of particular interest are VA treatment records from March 2009 to the present, including, but not limited to any records concerning her headaches.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be afforded a VA respiratory examination to determine the etiology of any chronic bronchitis and shortness of breath.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician. The examiner should opine as to whether the Veteran has chronic bronchitis and, if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it was incurred in, or is otherwise related to, a period of active service.  The examiner should also provide a diagnosis for shortness of breath and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is etiologically related to service.  If the complaints of shortness of breath cannot be attributed to any known clinical diagnosis, the examiner should indicate whether this symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms.  The examiner should describe the severity of such symptomatology.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a VA joints examination, to evaluate her right hip complaints as well as her service connected right and left knee disabilities.  All indicated tests and studies are to be performed, and a comprehensive occupational and recreational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  The examination of the right and left knee must be conducted following the protocol in VA's Joints (Shoulder, Elbow, Wrist, Hip, Knee, and Ankle) Examination Worksheet.  

Regarding the right hip complaints, if possible, the examiner should provide a diagnosis for the right hip complaints and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is etiologically related to service.  If the right hip complaints cannot be attributed to any known clinical diagnosis, the examiner should indicate whether this symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms.  The examiner should describe the severity of such symptomatology.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.

6.  After completion of the above development, the Veteran's claims remaining on appeal should be readjudicated.  If any determination remains adverse to her, the Veteran and her representative should be furnished with a SSOC and given an opportunity to respond thereto.  Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


